— In two separate proceedings pursuant to article 7 of the Family Court Act, the appeals are from two orders of the Family Court, Queens County (Greenbaum, J., at disposition; Cohen, J. [docket number 1416/82] and Friedenberg, J. [docket number 2942/82] at fact finding), both dated December 14, 1982, which adjudged appellant to be a juvenile delinquent upon her admissions of having committed acts, which if committed by an adult, would constitute the crimes of attempted petit larceny. Orders reversed, on the law, without costs or disbursements, fact-finding determinations vacated, and proceedings remitted to the Family Court, Queens County, for new fact-finding hearings. As the Corporation Counsel candidly concedes, the allocutions conducted at the fact-finding hearings, where appellant purportedly admitted the allegations in the petitions, were grossly inadequate. In both instances, the Family Court failed to either comprehensively apprise appellant of her various constitutional and statutory rights or the consequences of a waiver thereof or to elicit any statements from her regarding the facts underlying her admissions (see People v Gina M. M., 40 NY2d 595; Matter of Lawrence S., 29 NY2d 206; Matter of Randy H., 91 AD2d 685; Matter of Sherman W., 88 AD2d 997; Matter ofMyacuttaA., 75 AD2d 774; Matter of John R., 71 AD2d 896). Lazer, J. P., Mangano, Niehoff and Boyers, JJ., concur.